Citation Nr: 1629335	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO. 09-32 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to January 1998.  In January 2011, he testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. In July 2013, the Board reopened the claim and remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran has a current low back disorder manifested by lumbar spine degenerative disc disease with radiculopathy.

2. The Veteran's low back disorder is etiologically related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a low back disorder was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Degenerative joint disease, as "arthritis," is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) applies for this diagnosis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

In contrast, degenerative disc disease is not considered "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this diagnosis dos not apply. Walker, 708 F.3d 1331. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. 

Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that service connection is warranted for a low back disorder. Specifically, he maintains that he experienced recurrent low back pain during service as a result of repetitive, strenuous physical activity, and has experienced recurrent low back pain since service separation. 

Turning to the first criteria, the Veteran has a current low back disorder. Specifically, in a June 2008 VA examination, the examiner diagnosed lumbar degenerative disc disease and lumbar radiculopathy.  This was confirmed in October 2009 and September 2013 VA examination reports.  Further, private treatment records confirm diagnoses of degenerative disc disease and radiculopathy and provide additional diagnoses of lumbar spondylosis and a lumbar herniated disc. Together, the medical evidence reflects the low back disorder results in pain, decreased mobility, and decreased functional capacity including decreased tolerance to lifting and prolonged positioning. 

While a current disability has been shown, it is unclear if the Veteran's low back disorder is manifested by degenerative joint disease. As discussed above, degenerative joint disease is considered a chronic disease, but degenerative disc disease is not. See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d 1331. Neither the examiners nor the private treating physicians have provided a diagnosis of degenerative joint disease. 

However, an October 2009 X-ray obtained in connection with the contemporaneous VA examination documented mild degenerative changes including small endplate changes at the L4-L5 spinal level. The September 2013 examiner specifically noted the October 2009 X-ray report, but indicated that arthritis or degenerative joint disease had not been documented in the Veteran's lumbar spine. However, the October 2013 addendum medical opinion suggested that degenerative arthritis may be present in the lumbar spine.  Nonetheless, the first criteria have been met as a current low back disorder is shown.

As to the issue of in-service incurrence, service treatment records reflect complaints of low back pain. In the September 1997 Report of Medical History, the Veteran reported recurrent back pain for the preceding twenty years. He reported "numerous lower back problems" requiring the use of over-the-counter medications. In the accompanying separation examination report, the physician noted complaints of recurrent low back pain and mild tenderness along the left lumbar area, but documented full range of motion and no neurological signs or symptoms. The diagnosis was lumbar muscle strain. 

In addition to those complaints documented in the service treatment records, the Veteran reports recurrent low back pain during service as a result of his active duty. The DD Form 214 reflects that his military occupational specialty was infantryman, and that he received the parachutist badge. During the January 2011 Board hearing, he testified that his duties and responsibilities included repetitive strenuous physical activity, including infantry marching parachuting. In addition, he testified that during his active duty he trained for and completed 16 marathons and spent three years coaching the marathon team at West Point. See also October 2009 DRO Hearing Transcript. 

Multiple service treatment records reflect that the Veteran received treatment for various lower extremity injuries due to a high volume of running. These records reflect that he, at times, reported a running volume of 50 to 80 miles per week. See e.g., September 1987 service treatment record, November 1993 service treatment record. These statements about his experiences are credible and consistent with the places, types, and circumstances of his service.  Therefore, low back symptomatology was noted in service.

The final inquiry is whether there is a medical nexus between the in-service complaints and the current low back disorder.  On this point, the medical evidence is in conflict.  

Evidence weighing against the claim includes a March 1998 VA examination.  While the Veteran reported intermittent low back pain "for many years," the examiner found no limitation in lumbar range of motion, a normal gait, and no neurological signs or symptoms.  The examiner indicated that the Veteran had a history of low back pain but there were no objective physical findings of a disability. 

An August 2000 VA treatment record reflects that the Veteran reported low back pain in July, which was resolved with naproxen. The VA physician also noted that the Veteran reported right hip pain. Following a general medical examination, the physician grouped the Veteran's low back pain and hip pain together as one problem, and prescribed continued use of over-the-counter medications as needed but offered no opinion as to a nexus between the Veteran's complaints and service.

A February 2008 private examination report reflects that the Veteran reported recurrent right low back pain "for several years." Upon physical examination, the physician documented limited lumbar range of motion and right-sided paraspinal muscular spasm. The diagnoses included lumbar spondylosis, lumbosacral radiculopathy, lumbar spine herniated disc, and degenerative disc disease, but there was no opinion as to etiology. 

In a June 2008 VA examination, the Veteran reported daily low back pain that increased with bending, lifting, and prolonged positioning. He reported initially injuring his back during service, approximately in 1978, and experiencing multiple episodes of recurrent low back pain during service. Following examination, the examiner provided a negative etiological opinion with respect to a secondary theory of service connection; however, no opinion regarding a direct theory of service connection was provided. 

In a September 2013 VA examination, the Veteran reported daily low back pain that flares every two weeks resulting in significant pain and restricted functional capacity. Following examination, the examiner opined that the Veteran's degenerative disc disease was less likely than not related to service. As rationale, the examiner noted that the Veteran "underwent very rigorous activities" during service; however, the examiner was "unable to locate any documentation that [the Veteran] reported low back pain at any time during service." 

Despite noting the October 2009 X-ray report that documented mild degenerative changes, the examiner indicated that the Veteran had not been diagnosed with degenerative joint disease, which was "a better indicator [than degenerative disc disease] of long term chronic pathology." The examiner specifically noted a ten-year window (between 1998 and 2008) of a "complete absence of documented problems." The examiner indicated that he "focus[ed] on the objective evidence [to conclude] that although certainly [the Veteran's] military activities could have caused his current low back problems, . . . it is less likely than not, that his current low back problems are related to or caused by his military activities."

In an October 2013 addendum medical opinion, the same examiner reiterated his opinion that "based upon the objective evidence ... [the Veteran's] back condition was less likely than not [related to his military service, including] cumulative injuries and events in service." The examiner also provided an opinion regarding a secondary theory of service connection and specifically indicated that in review of the claims file, he had "not uncovered any objective evidence that would tip the scales of evidentiary review to an equal balance or greater that his back is secondary" to a service-connected disability. Of note, the examiner specifically indicated that the notation of low back pain in the August 2000 VA treatment record was likely an error, and not reflective of the Veteran's contemporaneous complaints.

Evidence weighing in favor of the claim includes an October 2009 VA examination where the Veteran reported right-sided low back pain with radiating pain into his right leg. He reported "many episodes of back pain while in the military." The diagnosis was degenerative disc disease and lumbar radiculopathy. A contemporaneous X-ray report documented mild degenerative changes. Following examination, the examiner opined that the Veteran's low back disorder was less likely than not due to service. 

As rationale, the examiner referenced the findings documented in the March 1998 VA examination (intermittent back pain, but a normal physical examination) which, the examiner indicated, "are not consistent with the lumbar radiculopathy." However, the examiner then indicated that the Veteran "also has lumbar degenerative disc disease, which comes from wear and tear. The [Veteran] states he was a marathon runner. This could have been from years of wear and tear on his back."  While seemingly a negative opinion on medical nexus, the examiner's opinion clearly suggested that the low back disorder could have been from activities occurring during service.

The Board has also considered the Veteran's lay statements.  In February 1998, he filed a claim of service connection for low back pain. At that time, he reported an initial onset in October 1978. In a July 1999 statement (provided on a VA Form 9), he indicated that he "suffer[s] from back pain on a chronic basis." He further indicated that he tried "to mitigate the pain by staying healthy and exercising."  

During an April 2001 Board hearing, the Veteran testified that he initially injured his back while wrestling while a cadet at West Point. He further testified that he experienced recurrent episodes of low back pain during service, but did not seek formal treatment for his symptoms. Instead, he self-treated with over-the-counter medications. He also testified that he has experienced recurrent episodes of low back pain since service separation, approximately once every three-to-four months. He indicated that these episodes brought severe pain and reduced functional capacity. 

During the October 2009 DRO hearing, the Veteran reported that he initially injured his back during service and continued to experience recurrent episodes of low back pain during service. He identified frequent repetitive stress activities during his service, including training for and running multiple marathons, 13 parachute landings, and infantry marching exercises. He indicated that he did not seek formal treatment for his symptoms, but instead self-treated with over-the-counter medications. He further indicated that he has experienced recurrent episodes of low back pain since service and continued to self-treat with over-the-counter medications as well as prescription medications provided as treatment for other musculoskeletal injuries. He provided similar testimony during the January 2011 Board hearing. 

Given the above, the Board finds that, on balance, the evidence supports a finding that the Veteran's low back disorder was incurred in or is otherwise related to his active service.  As noted, evidence in favor of a finding of service incurrence includes the October 2009 VA examination report; evidence against a finding of service incurrence includes the September 2013 examiner. However, both of the medical opinions do not fully consider the evidence. 

For example, the October 2009 VA examiner opined that the Veteran's degenerative disc disease was the result of chronic wear and tear and could be attributable to the Veteran's marathon running. This opinion, however, is a speculative opinion, and is therefore, insufficient, on its own, to support a grant of service connection. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection); see also Bloom v. West, 12 Vet. App. 185, 187.  

Next, the September 2013 examiner opined that the Veteran's low back disorder was less likely than not related to his active service; however, examiner appears to have based this opinion on the lack of objective findings of complaints of or treatment for the low back disorder since service. However, across the appeal period, the Veteran has consistently reported that he has experienced recurrent low back pain during service and since service separation and these statements are credible. 

The Board also finds the Veteran competent to report that during service and recurring since service separation he has experienced low back pain, as the reporting of symptoms of pain requires only personal knowledge that comes to him through his senses. Layno, 6 Vet. App. at 470. Accordingly, the September 2013 examiner's opinions are of lesser probative value as they did not fully consider the Veteran's credible and competent lay statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Turning to the lay evidence, the Veteran provided competent and credible evidence of repetitive activities during his service that were physically demanding and caused a significant degree of bodily stress. His statements are corroborated by service medical records documenting these physically-demanding activities and the subsequent development of various musculoskeletal injuries. See also September 2013 VA Examination Report ("There is no question that [the Veteran] underwent very rigorous activities and likely severely punished his body in doing so."). 

He has also provided competent and credible evidence of recurrent low back pain as beginning during service and recurring since service separation. These same symptoms formed the subsequent diagnosis of lumbar spine degenerative disc disease. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms); see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

The evidence does not clearly establish the presence of degenerative joint disease or degenerative arthritis; therefore, the presumptive service connection provisions regarding continuity of symptomatology do not apply. However, the evidence supports a finding that symptoms of a low back disorder began during service and have continued since service separation, thus tending to show that the low back disorder was incurred during service. For these reasons, and resolving reasonable doubt in his favor, service connection for a low back disorder is warranted and the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 enhanced VA's duties to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


